                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


JEREMY NATHANIEL WILLIAMS,

             Plaintiff,

      V.                                              CV 119-165


LATASHA HARRIS,

             Defendant.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which no objections have been filed.
Plaintiff did file a response to Defendant's answer, wherein he only argues against
Defendant's denial of Plaintiffs allegations in his complaint and does not address the

Magistrate Judge's R&R or the subject of default. (Doc. no. 21.) Accordingly, the Court
ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion and
DENIES Plaintiffs motion for entry of default. (Doc. no. 15.)

        SO ORDERED this _^j/^dsLy of January, 2020, at Augusta, Georgia.


                                         J. RAMm^IALL,.CHIEF JUDGE
                                         UNrrgp^ATES DISTRICT COURT
                                         ^[DUlTffiRN DISTRICT OF GEORGIA
